Per Curiam.
On the record presented it was error to direct a verdict in favor of the plaintiffs. A new trial is, therefore, necessary. For the guidance of the court on such new trial we wish to state that it is our view that evidence as to the telephone conversation between the wife of the deceased and the defendant Long Island Railroad Company was erroneously excluded. (Ratomski v. Quittner, 214 App. Div. 186.)
Judgment reversed and a new trial ordered, with thirty dollars costs to appellants to abide the event.
All concur; present, Bijur, Peters and Frankenthaler, JJ.